1                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    HOUSTON BYRD,
10                 Plaintiff,
                                                       Case No. 2:18-cv-00479 RAJ
11          v.
                                                       ORDER
12   HON. JUDGE A. HARPER, et al.,
13                 Defendants.
14
15                                    I.    INTRODUCTION

16          This matter is before the Court on Plaintiff’s motion for default judgment.

17   Dkt. # 12. For the reasons below, Plaintiff’s motion is denied as moot and the Court

18   dismisses the action without prejudice.

19                                         II. DISCUSSION

20          A district court may sua sponte dismiss a pro se complaint filed in forma pauperis

21   under 28 U.S.C. § 1915(d) where the complaint is “frivolous” in that it lacks any arguable

22   basis in law or fact. Denton v. Hernandez, 504 U.S. 25 (1992); Jackson v. Arizona, 885

23   F.2d 639, 640 (9th Cir. 1989).

24          From what the Court can ascertain, Plaintiff alleges that a King County judge

25   committed perjury and other acts of judicial misconduct in a state court case involving

26   Plaintiff. The Complaint, however, fails to put forth any facts supporting Plaintiff’s

27   allegations and instead quotes numerous statutes and cases concerning fraud on the court.

28   ORDER – 1
1    Dkt. # 5 at 9-10.
2           Furthermore, it is settled that “[j]udges are immune from suit arising out of their
3    judicial acts, without regard to the motives with which their judicial acts are performed,
4    and notwithstanding such acts may have been performed in excess of jurisdiction, provided
5    there was not a clear absence of all jurisdiction over the subject matter.” Sires v. Cole, 320
6    F.2d 877, 879 (9th Cir. 1963); see also Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)
7    (explaining that a judge will not be deprived of immunity because the action he took was
8    in error, was done maliciously, or was in excess of his authority).
9           While it appears that any amendment to the Complaint will fall within the purview
10   of judicial immunity, the Court will allow Plaintiff an opportunity to amend to allege
11   actions that fall outside of the immunity doctrine. McQuillion v. Schwarzenegger, 369
12   F.3d 1091, 1099 (9th Cir. 2004). Accordingly, the Court dismisses the action without
13   prejudice and DENIES as moot Plaintiff’s motion for default judgment and motion for
14   objection. Dkt. ## 10, 12. Any amendment must be filed within 14 days of this Order.
15                                     III. CONCLUSION
16          For the reasons stated above, the Court dismisses the action and DENIES as moot
17   Plaintiff’s motion for default judgment and motion for objection. Dkt. ## 10 and 12.
18
            DATED this 18th day of June, 2019.
19
20
21
                                                       A
22
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
23
24
25
26
27
28   ORDER – 2
